


Exhibit 10(h)

VIACOM INC.
2000 STOCK OPTION PLAN FOR OUTSIDE DIRECTORS
(As Amended and Restated as of June 14, 2005)

ARTICLE I
GENERAL

Section 1.1 Purpose.

        The purpose of the Viacom Inc. 2000 Stock Option Plan for Outside
Directors (the "Plan") is to benefit and advance the interests of Viacom Inc., a
Delaware corporation (the "Company"), and its subsidiaries by obtaining and
retaining the services of qualified persons who are not employees of the Company
or its subsidiaries to serve as directors and to induce them to make a maximum
contribution to the success of the Company and its subsidiaries. The Plan
replaces the Viacom Inc. Stock Option Plan for Outside Directors and the
Viacom Inc. 1994 Stock Option Plan for Outside Directors (the "Predecessor
Plans"). From and after the Effective Date of the Plan as provided in Article VI
below, no further awards shall be made under the Predecessor Plans.

Section 1.2 Definitions.

        As used in the Plan, the following terms shall have the following
meanings:

        (a)   "Annual Grant" shall have the meaning set forth in Section 2.1.

        (b)   "Board" shall mean the Board of Directors of the Company.

        (c)   "Class B Common Stock" shall mean the shares of Class B Common
Stock, par value $0.01 per share, of the Company.

        (d)   "Date of Grant" shall have the meaning set forth in Section 2.1.

        (e)   "Effective Date" shall mean the effective date of the Plan
provided for in Article VI below.

        (f)    "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder, including any
successor law thereto.

        (g)   "Fair Market Value" of a share of Class B Common Stock on a given
date shall be the closing price on such date on the New York Stock Exchange or
other principal stock exchange on which the Class B Common Stock is then listed,
as reported by The Wall Street Journal (Northeast edition) as the 4:00 p.m. (New
York time) closing price or as reported by any other authoritative source
selected by the Company.

        (h)   "Initial Grant" shall have the meaning set forth in Section 2.1.

        (i)    "Outside Director" shall mean any member of the Board who is not
an employee of the Company or any of its subsidiaries.

        (j)    "Participant" shall mean any Outside Director to whom Stock
Options have been granted under the Plan.

--------------------------------------------------------------------------------



        (k)   "Predecessor Plans" shall have the meaning set forth in
Section 1.1 above.

        (l)    "Stock Option" shall mean a contractual right granted to a
Participant under the Plan to purchase shares of Class B Common Stock or other
securities at such time and price, and subject to the terms and conditions, as
are set forth in the Plan.

Section 1.3 Administration of the Plan.

        The Plan shall be administered by the members of the Board who are not
Outside Directors and such Board members shall determine all questions of
interpretation, administration and application of the Plan. The Board may
authorize any officer of the Company to execute and deliver a stock option
certificate on behalf of the Company to a Participant.

Section 1.4 Eligible Persons.

        Stock Options shall be granted only to Outside Directors.

Section 1.5 Class B Common Stock Subject to the Plan.

        Subject to adjustment in accordance with the provisions of Article III
hereof, the maximum number of shares of Class B Common Stock which may be issued
under the Plan shall be 1,000,000 shares. The shares of Class B Common Stock
shall be made available from authorized but unissued Class B Common Stock or
from Class B Common Stock issued and held in the treasury of the Company.
Exercise of Stock Options in any manner shall result in a decrease in the number
of shares of Class B Common Stock which thereafter may be issued for purposes of
this Section 1.5, by the number of shares as to which the Stock Options are
exercised. Shares of Class B Common Stock with respect to which Stock Options
expire or are cancelled without being exercised or are otherwise terminated, may
be regranted under the Plan.

ARTICLE II

PROVISIONS APPLICABLE TO STOCK OPTIONS

Section 2.1 Grants of Stock Options.

        Each person who is elected as or who becomes an Outside Director, in
each case for the first time on or subsequent to the Effective Date, shall be
granted Stock Options to purchase 10,000 shares of Class B Common Stock (an
"Initial Grant"), on the date of such individual's election or appointment to
the Board or on the date such person first becomes an Outside Director, as
appropriate (the "Date of Grant" of such Stock Options). Each person who is an
Outside Director on August 1, 2000, January 31, 2001 and each January 31st
thereafter through and including January 31, 2010 (each, the "Date of Grant" of
the respective Stock Options) shall be granted additional Stock Options to
purchase the following number of shares of Class B Common Stock (each, an
"Annual Grant"): (i) Annual Grants awarded before May 21, 2003 shall be for
3,000 shares of Class B Common Stock; and (ii) Annual Grants awarded after
May 21, 2003 shall be for 4,000 shares of Class B Common Stock. Each Initial
Grant and each Annual Grant shall be subject to the terms and conditions set
forth in the Plan and shall have an option price per share equal to the Fair
Market Value of a share of Class B Common Stock on the Date of Grant or, if the
Date of Grant is not a business day on which the Fair Market Value can be
determined, on the last business day preceding the Date of Grant on which the
Fair Market Value can be determined. All Stock Options granted under the Plan
shall be "Non-Qualified Stock Options" which do not meet the

2

--------------------------------------------------------------------------------



requirements of Section 422 of the Internal Revenue Code of 1986, as amended.
The terms and conditions of the Stock Options shall be set forth in an option
certificate which shall be delivered to the Participant reasonably promptly
following the Date of Grant of such Stock Options.

Section 2.2 Exercise of Stock Options.

        (a)   Exercisability. Stock Options shall be exercisable only to the
extent the Participant is vested therein. Subject to Section 2.2(c), each
Initial Grant of Stock Options under the Plan shall vest and become exercisable
on the first anniversary of the Date of Grant. Subject to Section 2.2(c), each
Annual Grant shall vest and become exercisable as follows: (i) for Annual Grants
awarded before May 21, 2003, on the first anniversary of the Date of Grant; and
(ii) for Annual Grants awarded after May 21, 2003, in three equal annual
installments, on the first, second and third anniversaries of the Date of Grant.

        (b)   Option Period.

        (i)    Latest Exercise Date. No Stock Option granted under the Plan
shall be exercisable after the tenth anniversary of the Date of Grant thereof.

        (ii)   Registration Restrictions. Any attempt to exercise a Stock Option
or to transfer any shares issued upon exercise of a Stock Option by any
Participant shall be void and of no effect, unless and until (A) a registration
statement under the Securities Act of 1933, as amended, has been duly filed and
declared effective pertaining to the shares of Class B Common Stock subject to
such Stock Option, and the shares of Class B Common Stock subject to such Stock
Option have been duly qualified under applicable federal or state securities or
blue sky laws or (B) the Board, in its sole discretion, determines, or the
Participant desiring to exercise such Stock Options, upon the request of the
Board, provides an opinion of counsel satisfactory to the Board, that such
registration or qualification is not required as a result of the availability of
any exemption from registration or qualification under such laws. Without
limiting the foregoing, if at any time the Board shall determine, in its sole
discretion, that the listing, registration or qualification of the shares of
Class B Common Stock under any federal or state law or on any securities
exchange or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, delivery or
purchase of such shares pursuant to the exercise of a Stock Option, such Stock
Option shall not be exercisable in whole or in part unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Board.

        (c)   Exercise in the Event of Termination of Services.

        (i)    Termination other than for Death or Disability. If the services
of a Participant as a director of the Company terminate for any reason other
than for death or disability, the Participant may exercise his or her Stock
Options until the first anniversary of the date of such termination, but only to
the extent such Stock Options were vested on the termination date, subject to
earlier expiration of such Stock Options pursuant to Section 2.2(b)(i). Upon a
termination described in this Section 2.2(c)(i), the Participant shall
relinquish all rights with respect to Stock Options that are not vested as of
such termination date.

        (ii)   Death. If a Participant dies while serving as a director, his or
her Stock Options may be exercised by any person who acquired the right to
exercise such Stock Options by will or the laws of descent and distribution
until the first anniversary of the date of death, but only to the extent such
Stock Options were vested on the date of death, subject to earlier expiration of
such

3

--------------------------------------------------------------------------------



Stock Options pursuant to Section 2.2(b)(i). All rights with respect to Stock
Options that are not vested as of the date of death will terminate on such date
of death.

        (iii)  Permanent Disability. If the services of Participant as a
director of the Company terminate by reason of permanent disability, the
Participant may exercise his or her Stock Options until the first anniversary of
the date of such termination, but only to the extent such Stock Options were
vested on the termination date, subject to earlier expiration of such Stock
Options pursuant to Section 2.2(b)(i). Upon a termination described in this
Section 2.2(c)(iii), the Participant shall relinquish all rights with respect to
Stock Options that are not vested as of such termination date.

        (d)   Payment of Purchase Price Upon Exercise. Every share of Class B
Common Stock purchased through the exercise of a Stock Option shall be paid for
in full in cash (e.g., personal bank check, certified check or official bank
check) on or before the settlement date for such share of Class B Common Stock.
In addition, the Participant shall make an arrangement acceptable to the Company
to pay to the Company an amount sufficient to satisfy the combined federal,
state and local withholding tax obligations which arise in connection with
exercise of such Stock Options.

ARTICLE III

EFFECT OF CERTAIN CORPORATE CHANGES

        In the event of any merger, consolidation, stock-split, dividend (other
than a regular cash dividend), distribution, combination, recapitalization or
reclassification that changes the character or amount of the Class B Common
Stock or any other changes in the corporate structure, equity securities or
capital structure of the Company, the Board shall make such proportionate
adjustments to (i) the number and kind of securities subject to any Stock
Options, (ii) the exercise price of any Stock Options, (iii) the number and kind
of securities subject to the Initial Grants and the Annual Grants referred to in
Section 2.1, and (iv) the maximum number and kind of securities available for
issuance under the Plan referred to in Section 1.5, in each case, as it deems
appropriate. The Board may, in its sole discretion, also make such other
adjustments as it deems appropriate in order to preserve, but not increase, the
benefits or potential benefits intended to be made available hereunder upon the
occurrence of any of the foregoing events. The Board's determination as to what,
if any, adjustments shall be made shall be final and binding on the Company and
all Participants.

ARTICLE IV

MISCELLANEOUS

Section 4.1 No Right to Re-election.

        Nothing in the Plan shall be deemed to create any obligation on the part
of the Board to nominate any of its members for re-election by the Company's
stockholders, nor confer upon any Participant the right to remain a member of
the Board for any period of time, or at any particular rate of compensation.

Section 4.2 Restriction on Transfer.

        The rights of a Participant with respect to the Stock Options shall not
be transferable by the Participant to whom such Stock Options are granted,
except (i) by will or the laws of descent and distribution, (ii) upon prior
notice to the Company, for transfers to members of the Participant's immediate
family or trusts whose beneficiaries are members of the Participant's immediate
family,

4

--------------------------------------------------------------------------------



provided, however, that such transfer is being made for estate and/or tax
planning purposes without consideration being received therefor, (iii) upon
prior notice to the Company, for transfers to a former spouse incident to a
divorce or (iv) for such other transfers as the Board may approve, subject to
any conditions and limitations that it may, in its sole discretion, impose.

Section 4.3 Stockholder Rights.

        No grant of Stock Options under the Plan shall entitle a Participant, a
Participant's estate or a permitted transferee to any rights of a holder of
shares of Class B Common Stock, except upon the delivery of share certificates
to a Participant, the Participant's estate or the permitted transferee upon
exercise of a Stock Option.

Section 4.4 No Restriction on Right of Company to Effect Corporate Changes.

        The Plan shall not affect in any way the right or power of the Company
or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company's capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Class B Common Stock or the rights thereof or which are convertible
into or exchangeable for Class B Common Stock, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

Section 4.5 Exercise Periods Following Termination of Services.

        For the purposes of determining the dates on which Stock Options may be
exercised following a termination of services or the death or disability of a
Participant, the day following the date of such event shall be the first day of
the exercise period and the Stock Options may be exercised up to and including
the last business day falling within the exercise period. Thus, if the last day
of the exercise period is not a business day, then the last date the Stock
Options may be exercised is the last business day preceding the end of the
exercise period. At the end of the relevant exercise period, each unexercised
Stock Option shall expire.

Section 4.6 Headings.

        The headings of articles and sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.

Section 4.7 Governing Law.

        The Plan and all rights hereunder shall be construed in accordance with
and governed by the laws of the State of Delaware.

5

--------------------------------------------------------------------------------



ARTICLE V

AMENDMENT AND TERMINATION

Section 5.1 General.

        The Board may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part, including, without limitation, amending
the provisions for determining the amount of Stock Options to be issued to an
Outside Director, provided, however, that any amendment which under the
requirements of applicable law or under the rules of the New York Stock Exchange
or other principal stock exchange on which the Class B Common Stock is then
listed must be approved by the stockholders of the Company shall not be
effective unless and until such stockholder approval has been obtained in
compliance with such law or rule; and no termination, suspension, alteration or
amendment of the Plan that would adversely affect a Participant's rights under
the Plan with respect to any award of Stock Options made prior to such action
shall be effective as to such Participant unless he or she consents thereto.

Section 5.2 Amendment and Restatement.

        Stockholder approval for this amended and restated Plan, which was
approved by the Board on June 14, 2005 shall be sought at the first annual
meeting of stockholders following such date. In the event that stockholder
approval is not obtained at or before such time, the Plan shall remain in effect
in the form in which it existed prior to the June 14, 2005 amendment and
restatement.

ARTICLE VI

EFFECTIVE DATE

        The Effective Date of the Plan is May 25, 2000 and stockholder approval
was obtained at the first annual meeting of stockholders following such date.
Unless earlier terminated in accordance with Article V above, the Plan shall
terminate on the tenth anniversary of the Effective Date, and no further Stock
Options may be granted hereunder after such date. No further awards shall be
made under the Predecessor Plans after the Effective Date. Awards outstanding
under the Predecessor Plans shall remain outstanding after the Effective Date
subject to the terms thereof.

6

--------------------------------------------------------------------------------


